Citation Nr: 1712848	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from February 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which denied service connection for tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has a current tinnitus disability that began during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that his tinnitus disability is the result of his in-service noise exposure where he was a Morse Code Intercept Operator where he had to listen to code the entire time during his service.  The Veteran contends that the ringing of his ears began in service when he was stationed at Fort Devins and has continued to the present day.  Notably, the Veteran's service personnel records reflect that he was a Morse Code Intercept Operator.

The Veteran's service treatment records are negative for complaints of, treatment for, or findings of tinnitus.

The Veteran underwent a VA examination in December 2015.  The examiner noted that the Veteran reported having tinnitus since his military service and that it was at first intermittent and then became persistent.  The examiner opined that it was less likely than not that the Veteran's tinnitus was a result of his military noise exposure as the service treatment records documented a normal whisper test with a Report of Medical History indicating that there were no concerns regarding the Veteran's ears at his entrance or separation examinations.  The examiner also noted that the Veteran indicated that he sought medical treatment for his tinnitus after his military service around 1963 or 1964.  However, the examiner found that there was no evidence of chronicity or continuity of care for tinnitus since the Veteran's exit from military service.  The examiner concluded that while the MOS of radio operator had a moderate probability of noise exposure, in the absence of auditory damage to link the current complaints of tinnitus to active duty noise exposure, the evidence did not support a nexus between tinnitus and the Veteran's military noise exposure.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for tinnitus is warranted.  

The record shows that the Veteran currently has a diagnosis of tinnitus.  The first element of evidence of a current disability is accordingly met.  The Board notes that a Veteran is competent to identify tinnitus by its observable manifestations, as such condition is readily observable and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, in December 2015, the VA medical examiner confirmed a diagnosis of tinnitus.

With regard to the second element of service connection, an in-service injury, the Veteran has reported tinnitus as a result acoustic trauma from his in-service noise exposure where he was a Morse Code Intercept Operator where he had to listen to code the entire time during his service.  The Board has no reason to doubt the Veteran's reports that he was exposed to acoustic trauma during service.  Additionally, the December 2015 VA examiner indicated that the MOS of radio operator had a moderate probability of noise exposure.  Therefore, acoustic trauma is conceded, as it is consistent with the circumstances of the Veteran's service. 

Regarding the third element of service connection, nexus, the question presented, is whether there is a relationship between the Veteran's current tinnitus and his military service. 

The Veteran has written in multiple statements that he has had tinnitus since his service.  The Board notes that in-service noise exposure has been conceded.  Furthermore, as to the Veteran's statement that he has had tinnitus since service, as a layperson, he is competent to report the onset and continuity of his current symptomatology as tinnitus is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is credible with respect to this contention. 

The Board acknowledges that the December 2015 VA examiner opined that it was not at least as likely as not that the Veteran's tinnitus was incurred in service.  The examiner based this opinion on reasons including that there were no concerns regarding the Veteran's ears at his entrance or separation examinations.  However, the examiner also noted that the Veteran reported having tinnitus since his military service that was at first intermittent and then became persistent, and that he reported that he sought medical treatment for his tinnitus after his military service around 1963 or 1964.  

As noted above, the Board has determined that the Veteran is credible with respect to his contention that he has had tinnitus since service.  See, Layno; supra.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran's tinnitus disability was caused by his service.

After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the Veteran was exposed to acoustic trauma while in service and that he currently has tinnitus.  Additionally, the Board finds that the Veteran has experienced tinnitus since his military service.  Thus, the medical and lay evidence for and against the claim is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies, and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 54.


ORDER

Resolving reasonable doubt in favor of the Veteran, entitlement to service connection for tinnitus is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


